UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03835_ ­­ Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/11 is included with this Form. ■ Value Line Centurion Fund, Inc. Annual Report To Contractowners Stephen E. Grant, Portfolio Manager Objective: Long-term growth of capital Inception Date: November 15, 1983 Net Assets at December 31, 2011: Portfolio Composition at December 31, 2011: (Percentage of Total Net Assets) An Update from Fund Management (Unaudited) We are pleased to report that the Value Line Centurion Fund, Inc. (the “Fund”) earned a total return of 5.02% for the year ending December 31, 2011. That compared with a total return of 2.11% for the benchmark index, the Standard & Poor’s 500. Contributing to the superior performance was good stock selection in the Consumer Discretionary, Consumer Staples and Industrials sectors. In addition, the Fund avoided the losing stocks in the banking industry. It is gratifying that the Fund has now completed two strong years of performance since its revamping in 2009. At that time, we broadened the Fund’s stock selection universe to encompass the 1,200 or so stocks in the top three Ranks of the Value Line Timeliness Ranking System. This has allowed greater diversification of the portfolio, which reduces exposure to any single economic sector. It has also resulted in decreased turnover of portfolio holdings, which lowers trading expenses. At the same time, we handed the reins to our senior portfolio manager who has demonstrated widely recognized success managing other equity portfolios in our fund family for over twenty years, including Value Line Strategic Asset Management Trust. The Fund’s newly expanded stock selection criteria allow us to implement our disciplined investment strategy to full advantage. We invest in proven winners—those companies that have established five to ten year records of superior relative earnings growth and stock price growth. This is truly a portfolio of growth stocks. We also look for companies demonstrating strong short term, quarter to quarter, relative earnings momentum and stock price momentum. If a holding later falters on these measures, we do not hesitate to replace it with a stock showing superior strength. The Fund invests in companies of all sizes. Its approximately 185 holdings are well-diversified in that respect, comprised of about one third large capitalization companies, one third mid-cap and one third small-cap. In addition, the portfolio is widely diversified across many industries. We will maintain our time-tested investment discipline. Thank you for investing with us. Top Ten Holdings (As of 12/31/2011) (Unaudited) Company Percentage of Total Net Assets AutoZone, Inc. 1.84% Panera Bread Co. Class A 1.64% Rollins, Inc. 1.60% Yum! Brands, Inc. 1.50% Edwards Lifesciences Corp. 1.45% TJX Companies, Inc. (The) 1.29% NewMarket Corp. 1.20% Check Point Software Technologies Ltd. 1.19% FMC Corp. 1.15% Church & Dwight Co., Inc. 1.09% About information in this report: • It is important to consider the Fund’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. • The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. Index returns are provided for comparative purposes. Please note that the index is unmanaged and not available for direct investment and its returns do not reflect the fees and expenses that have been deducted from the Fund. VALUE LINE CENTURION FUND, INC. 1 ■ Value Line Centurion Fund, Inc. Annual Report To Contractowners Sector Weightings vs. Index (As of 12/31/2011) (Unaudited) Average Annual Total Returns (For periods ended 12/31/2011) (Unaudited) 1 3 5 10 Since Inception Yr Yrs Yrs Yrs 11/15/1983 Value Line Centurion Fund, Inc. 5.02% 13.69% (2.09)% 0.46% 7.72% S&P 500 Index 2.11% 14.11% (0.25)% 2.92% 10.20% All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call us at (800) 221-3253 or visit our website at www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Fund expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Fund will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contractowner may pay on distributions or redemption of units. Growth of a Hypothetical $10,000 Investment (Unaudited) To give you a comparison, this chart shows you the performance of a hypothetical $10,000 investment made 10 years ago in the Fund and in the S&P 500 Index (the “Index”). Index returns do not include the fees and expenses of the Fund, but do include the reinvestment of dividends. 2 VALUE LINE CENTURION FUND, INC. ■ Value Line Centurion Fund, Inc. Annual Report To Contractowners Fund Expenses (Unaudited) By investing in the Fund, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on July 1, 2011 and held for six months ended December 31, 2011. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value July 1, 2011 Ending Account Value December 31, 2011 Expenses Paid During Period* Annualized Expense Ratio Actual $ $ $ 0.95 % Hypothetical (5% return before expenses) $ $ $ 0.95 % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184/365 (to reflect the Fund’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE CENTURION FUND, INC. 3 ■ Value Line Centurion Fund, Inc. Schedule of Investments December 31, 2011 Shares Value Common Stocks — 98.4% Consumer Discretionary — 21.6% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Dick’s Sporting Goods, Inc. DIRECTV Class A * Dollar Tree, Inc. * Domino’s Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Hanesbrands, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. Netflix, Inc. * New Oriental Education & Technology Group, Inc. ADR * NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Priceline.com, Inc. * Starbucks Corp. Tim Hortons, Inc. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. * Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 10.4% Boston Beer Co., Inc. (The) Class A * British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Costco Wholesale Corp. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. J&J Snack Foods Corp. Mead Johnson Nutrition Co. Shares Value Consumer Staples — 10.4% (Continued) Molson Coors Brewing Co. Class B $ PepsiCo, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Energy — 1.4% Cabot Oil & Gas Corp. Core Laboratories N.V. Devon Energy Corp. Enbridge, Inc. Southwestern Energy Co. * Financials — 3.8% Affiliated Managers Group, Inc. * AFLAC, Inc. Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 14.6% Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Medco Health Solutions, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Waters Corp. * WellPoint, Inc. 4
